       Case 1:18-cr-00520-RMB Document 36 Filed 04/01/19 Page 1 of 2
         Case 1:18-cr-00520-RMB Document 34 Filed 03/26/19 Page 1 of 2



                                                      U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew's Plaza
                                                      New York, New York 10007


                                                      March 26, 2019

BYECF
The Honorable Richard M. Berman
                                                                                       "''SDC SONY
United States District Judge           MEMO ENDORSED                                 i
                                                                                     . DOCUMENT
Southern District of New York
500 Pearl Street                                                                     ELECTRONICALLY FILED
New York, New York 10007
                                                                                     DOC#: _ _.....++r--t-..-R--
       Re: United States v. Jon E. Montroll, 18 Cr. 520 (RMB)                        DA-TEFILED:
                                                                                                     ------.-a---
Dear Judge Berman:

        The Government respectfully submits this letter in advance of Jon E. Montroll's
sentencing, scheduled for April 2, 2019, to update the Court regarding the Government's efforts
to identify victims of Montroll' s offense and to notify those victims of these proceedings.

        Since the last conference, the Government has identified approximately 256 user
accounts that suffered losses as a result of the defendant's securities fraud. Of that figure, the
Government has associated names or email addresses to approximately 230 of those user
accounts. The remaining accounts could not be associated with names or email addresses. Based
on the Government's analysis, these victims lost approximately $212,629.32 in total. The total
loss figure is based on losses of 2,258.898876 bitcoin and a July 26, 2013 bitcoin price of $94. 13
per bitcoin.

        For those identified victims residing in the United States, the Government has sent
written notice to the victims informing them of the April 2, 2019 sentencing proceeding and
alerting them to their right to be heard in connection with sentencing. For those victims residing
abroad, the Government has contacted the relevant foreign Government through the U.S.
Department of Justice's Office of International Affairs, or, if permitted by that foreign
government, provided notice to the identified victims directly. As of the date of this letter, the
Government has not received any victim impact statements.

        Through the FBI, the Government has also contacted the individual who sent the letter
docketed at ECF Doc. 30. Based on that interview, the Government believes the individual is not
a victim of the defendant's securities fraud, but rather a victim of the unidentified actor or actors
who hacked the defendant's business.
     Case 1:18-cr-00520-RMB Document 36 Filed 04/01/19 Page 2 of 2
         Case 1:18-cr-00520-RMB Document 34 Filed 03/26/19 Page 2 of 2




       The Government will provide the Court with a proposed restitution order and schedule of
victims prior to the sentencing proceeding.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                    By:      1/ftd_
                                            ~as
                                             Assistant United States Attorney




                                                               ?,l.~✓ ~l I t . ~
                                          SO ORDERED:
                                          Date:   1.//t}/,
                                                                                ,. U.S.D.J.




                                             2
